553 F.2d 900
UNITED STATES of America, Plaintiff-Appellee,v.James Bailey COOK, Jr., Defendant-Appellant.
No. 76-1023.
United States Court of Appeals,Fifth Circuit.
June 8, 1977.

Oscar J. Pena, Laredo, Tex., for defendant-appellant.
Edward B. McDonough, Jr., U. S. Atty., Mary L. Sinderson, George A. Kelt, Jr., James R. Gough, Asst. U. S. Attys., Houston, Tex., for plaintiff-appellee.
Before GEWIN, GEE and FAY, Circuit Judges.
GEE, Circuit Judge:


1
Appellant was convicted of possessing, with intent to distribute, 497 pounds of marijuana in violation of 21 U.S.C. § 841(a)(1)(1970), and was sentenced to serve three years with a special parole term of two years.  Appellant complains that the Border Patrol did not have probable cause to search his automobile at the Randado, Texas, checkpoint.  In light of our decision today that the Randado checkpoint is a functional equivalent of the border, United States v. Wilson, 553 F.2d 896 (5th Cir. 1977), we need not inquire whether probable cause existed to search the trunk of appellant's car.  His conviction is


2
AFFIRMED.